Per Curiam.

Upon rehearing this cause originally reported at 28 Ohio St. 3d 221, 28 OBR 305, 503 N.E. 2d 524, the court concludes that, as a matter of law, there was an insufficient showing of bad faith as required by said opinion. Accordingly, appellee may not recover consequential damages herein and final judgment is entered for the appellant bank.

Judgment accordingly.

*151Markus, Holmes, Wright and H. Brown, JJ., concur.
Sweeney, Acting C.J., Locher and Douglas, JJ., dissent.
Sweeney, J., sitting for Moyer, C.J.
Markus, J., of the Eighth Appellate District, sitting for Sweeney, J.